DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 02 February 2022, claims 1-20 are presently pending in the application, of which, claims 1, 7 and 13 are presented in independent form. The Examiner acknowledges amended claims 1-4, 6-10, 12-16, and 18-20. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application claims the benefit of U.S. Provisional Application No. 62/909,369, filed 02 October 2019, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
All objections and/or rejections issued in the previous Office Action, mailed 04 October 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tekade, Uday, et al (U.S. 2015/0142745 and known hereinafter as Tekade) in view of Borate, Milind, et al (U.S. 2017/0178167 and known hereinafter as Borate)(newly presented)
As per claim 1, Tekade teaches a method, comprising: 
incrementing, by a computing device, a stored sequence number (e.g. Tekade, see paragraphs [0153-0155], which discloses each request includes a reference name as well as a sequence number to describe the individual source target pairs.); 
generating, by a computing device, a snapshot entry for the snapshot in a stored snapshot-mapping index (e.g. Tekade, see paragraphs [0134-0136], which discloses snapshot operations create a data object instance representing a complete virtual copy of members of a collection using the resources of a specified virtual storage pool.), wherein the snapshot entry comprises a snapshot identifier and the incremented sequence number (e.g. Tekade, see paragraphs [0143-0146], which discloses a snapshot includes an identifier and sequence number.); and 
returning, by the computing device, in response to a received file version selection, the file retrieved from the snapshot, wherein the snapshot is identified based on the snapshot identifier in the snapshot entry (e.g. Tekade, see paragraph [0296], which discloses a snapshot is catalog based on the fingerprint of the data object in each pool, where the snapshot operation and data movement request generates a set of parameters for the fingerprint and then inserts it into the catalog store.). 
Tekade does not explicitly disclose associated with a storage volume after receipt of metadata for a snapshot generated for the storage volume, wherein the snapshot metadata comprises a snapshot identifier; setting, by the computing device, a current version flag in a file entry of a stored object-mapping index for a file associated with a create event identified in the snapshot metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, and the set current version flag.
Borate teaches associated with a storage volume after receipt of metadata for a snapshot generated for the storage volume, wherein the snapshot metadata comprises a snapshot identifier (e.g. Borate, see paragraphs [0028-0036], which discloses an archive system that receives a plurality of snapshots to be archived together from the backup system, where the archive system creates a catalog including corresponding metadata.);
setting, by the computing device, a current version flag in a file entry of a stored object-mapping index for a file associated with a create event identified in the snapshot metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, and the set current version flag (e.g. Borate, see paragraph [0036-0039], which discloses the archive creation module stores the files and folders included in the snapshots in the archive data store, where the catalog is stored as a serial list on entries denoting creation version, deletion version, and location in the archive of each file.).
Tekade is directed to incremental database backup using change tracking. Borate is directed to providing backup and archive services for computing devices. Both are analogous art because they are directed to archiving and indexing snapshots and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Tekade with the teachings of Borate to include the claimed features with the motivation to improve retrieval of archival snapshots.

As per claim 7, Tekade teaches a non-transitory machine readable medium having stored thereon instructions for scalable file backup catalogs, the instructions comprising machine executable code that, when executed by at least one machine, causes the machine to: 
incrementing, by a computing device, a stored sequence number (e.g. Tekade, see paragraphs [0153-0155], which discloses each request includes a reference name as well as a sequence number to describe the individual source target pairs.); 
generating, by a computing device, a snapshot entry for the snapshot in a stored snapshot-mapping index (e.g. Tekade, see paragraphs [0134-0136], which discloses snapshot operations create a data object instance representing a complete virtual copy of members of a collection using the resources of a specified virtual storage pool.), wherein the snapshot entry comprises a snapshot identifier and the incremented sequence number (e.g. Tekade, see paragraphs [0143-0146], which discloses a snapshot includes an identifier and sequence number.); and 
returning, by the computing device, in response to a received file version selection, the file retrieved from the snapshot, wherein the snapshot is identified based on the snapshot identifier in the snapshot entry (e.g. Tekade, see paragraph [0296], which discloses a snapshot is catalog based on the fingerprint of the data object in each pool, where the snapshot operation and data movement request generates a set of parameters for the fingerprint and then inserts it into the catalog store.). 
Tekade does not explicitly disclose associated with a storage volume after receipt of metadata for a snapshot generated for the storage volume, wherein the snapshot metadata comprises a snapshot identifier; setting, by the computing device, a current version flag in a file entry of a stored object-mapping index for a file associated with a create event identified in the snapshot metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, and the set current version flag.
Borate teaches associated with a storage volume after receipt of metadata for a snapshot generated for the storage volume, wherein the snapshot metadata comprises a snapshot identifier (e.g. Borate, see paragraphs [0028-0036], which discloses an archive system that receives a plurality of snapshots to be archived together from the backup system, where the archive system creates a catalog including corresponding metadata.);
setting, by the computing device, a current version flag in a file entry of a stored object-mapping index for a file associated with a create event identified in the snapshot metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, and the set current version flag (e.g. Borate, see paragraph [0036-0039], which discloses the archive creation module stores the files and folders included in the snapshots in the archive data store, where the catalog is stored as a serial list on entries denoting creation version, deletion version, and location in the archive of each file.).
Tekade is directed to incremental database backup using change tracking. Borate is directed to providing backup and archive services for computing devices. Both are analogous art because they are directed to archiving and indexing snapshots and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Tekade with the teachings of Borate to include the claimed features with the motivation to improve retrieval of archival snapshots.

As per claim 13, Tekade teaches a computing device, comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for scalable file backup catalogs (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor.); and 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor.): 
incrementing, by a computing device, a stored sequence number (e.g. Tekade, see paragraphs [0153-0155], which discloses each request includes a reference name as well as a sequence number to describe the individual source target pairs.); 
generating, by a computing device, a snapshot entry for the snapshot in a stored snapshot-mapping index (e.g. Tekade, see paragraphs [0134-0136], which discloses snapshot operations create a data object instance representing a complete virtual copy of members of a collection using the resources of a specified virtual storage pool.), wherein the snapshot entry comprises a snapshot identifier and the incremented sequence number (e.g. Tekade, see paragraphs [0143-0146], which discloses a snapshot includes an identifier and sequence number.); and 
returning, by the computing device, in response to a received file version selection, the file retrieved from the snapshot, wherein the snapshot is identified based on the snapshot identifier in the snapshot entry (e.g. Tekade, see paragraph [0296], which discloses a snapshot is catalog based on the fingerprint of the data object in each pool, where the snapshot operation and data movement request generates a set of parameters for the fingerprint and then inserts it into the catalog store.). 
Tekade does not explicitly disclose associated with a storage volume after receipt of metadata for a snapshot generated for the storage volume, wherein the snapshot metadata comprises a snapshot identifier; setting, by the computing device, a current version flag in a file entry of a stored object-mapping index for a file associated with a create event identified in the snapshot metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, and the set current version flag.
Borate teaches associated with a storage volume after receipt of metadata for a snapshot generated for the storage volume, wherein the snapshot metadata comprises a snapshot identifier (e.g. Borate, see paragraphs [0028-0036], which discloses an archive system that receives a plurality of snapshots to be archived together from the backup system, where the archive system creates a catalog including corresponding metadata.);
setting, by the computing device, a current version flag in a file entry of a stored object-mapping index for a file associated with a create event identified in the snapshot metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, and the set current version flag (e.g. Borate, see paragraph [0036-0039], which discloses the archive creation module stores the files and folders included in the snapshots in the archive data store, where the catalog is stored as a serial list on entries denoting creation version, deletion version, and location in the archive of each file.).
Tekade is directed to incremental database backup using change tracking. Borate is directed to providing backup and archive services for computing devices. Both are analogous art because they are directed to archiving and indexing snapshots and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Tekade with the teachings of Borate to include the claimed features with the motivation to improve retrieval of archival snapshots.

As per claims 2, 8, and 14, the modified teachings of Tekade and Borate teaches the method of claim 1, the non-statutory medium of claim 7, and the device of claim 13, respectively, wherein file entry further comprises a delete attribute that comprises a default value upon creation of the file entry and the method further comprises resetting, by the computing device, the delete attribute based on another sequence number for another snapshot associated with other obtained metadata (e.g. Tekade, see paragraph [0170], which discloses read, write, duplicate and delete operations, where each written or copied object is identified by a unique handler that is derived from the content.). 

As per claims 3, 9, and 15, the modified teachings of Tekade and Borate teaches the method of claim 2, the non-statutory medium of claim 8, and the device of claim 14, respectively, wherein the other obtained snapshot metadata comprises a file delete event associated with the file (e.g. Tekade, see paragraph [0214], which discloses deleting a snapshot based on a service policy scheduler, where the schedule is identified as a file delete event.). 

As per claims 4, 10, and 16, the modified teachings of Tekade and Borate teaches the method of claim 2, the non-statutory medium of claim 8, and the device of claim 14, respectively, further comprising inserting, by the computing device, a new entry for the file into the object-mapping index, wherein the new file entry comprises the file identifier, another create attribute comprising the another sequence number, and another delete attribute (e.g. Tekade, see paragraph [0214], which discloses deleting a snapshot based on a service policy scheduler, where the schedule is identified as a file delete event.). 

As per claims 5, 11, and 17, the modified teachings of Tekade and Borate teaches the method of claim 4, the non-statutory medium of claim 10, and the device of claim 16, respectively, wherein the other metadata comprises a file modify event for the file and the method further comprises resetting, by the computing device, the current version flag (e.g. Tekade, see paragraphs [0024, 0300, 0302, 0307-0315], which discloses a current incremental backup of a data file using a change tracking bitmap, such that the data file associated with the current incremental backup can be restored from just the snapshot associated with the current incremental backup, where the incremental copy includes a file, event id and other metadata information.). 

As per claims 6, 12, and 18, the modified teachings of Tekade and Borate teaches the method of claim 1, the non-statutory medium of claim 7, and the device of claim 13, respectively, wherein the portion of the file entry comprises at least an indication of the set current version flag (e.g. Tekade, see paragraphs [0024, 0300, 0302, 0307-0315], which discloses a current incremental backup of a data file using a change tracking bitmap, such that the data file associated with the current incremental backup can be restored from just the snapshot associated with the current incremental backup, where the incremental copy includes a file, event id and other metadata information.). 

As per claim 19, the modified teachings of Tekade and Borate teaches the computing device of claim 18, wherein the processor is further configured to execute the machine executable code to further cause the processor to return the file retrieved from a cloud storage device in response to the received search request (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor within a network environment.). 

As per claim 20, the modified teachings of Tekade and Borate teaches the computing device of claim 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to obtain the metadata in response to a snapshot notification received from a node computing device and via one or more communication networks (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor within a network environment.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 5, 2022